In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3702
RUSSELL ARMFIELD,
                                                Petitioner-Appellant,
                                 v.

SONJA NICKLAUS, Warden,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:17-cv-03331 — Thomas M. Durkin, Judge.
                     ____________________

   ARGUED OCTOBER 30, 2020 — DECIDED JANUARY 11, 2021
                ____________________

   Before MANION, ROVNER, and SCUDDER, Circuit Judges.
    MANION, Circuit Judge. Russell Armﬁeld, along with Kimo-
thy Randall and Tyrene Nelson, was charged with ﬁrst-de-
gree murder in Illinois state court for the 2004 shooting death
of Al Copeland in southwest Chicago.
   The jury convicted Armﬁeld. He appealed the conviction
on the grounds that a transcript disclosed inadvertently to the
jury violated his constitutional rights under the Sixth
2                                                    No. 18-3702

Amendment’s Confrontation Clause. He lost. He then pur-
sued a collateral attack in state court alleging ineﬀective assis-
tance of counsel. He lost again. He then ﬁled for federal ha-
beas relief via 28 U.S.C. § 2254. The district court denied relief
and Armﬁeld appeals.
    Although Armﬁeld’s positions have been well briefed and
argued by appointed counsel, we aﬃrm denial of habeas re-
lief on Armﬁeld’s Confrontation Clause claim because the
state’s strong case against him renders any constitutional er-
ror harmless. We also reject Armﬁeld’s ineﬀective assistance
claim; he cannot show trial counsel’s shortcomings resulted
in prejudice.
                         I. Background
    Around 6:00 pm on August 17, 2004, Kimothy Randall
opened ﬁre on Al Copeland’s vehicle while Copeland drove
by. Copeland’s car was struck by gunﬁre, as was a bystander’s
vehicle. No one was injured. Russell Armﬁeld and Tyrene
Nelson were present.
    Later that evening, between 8:00 and 9:00 pm, while riding
with Armﬁeld and Nelson in a car driven by Randall’s girl-
friend, Randall spotted Copeland again. Randall told his girl-
friend to drive to his residence, where Armﬁeld and Nelson
armed themselves. They tracked down Copeland as he drove
away from his own girlfriend’s home. As Copeland ap-
proached an intersection, Randall gave the signal: shoot
Copeland. Armﬁeld and Nelson sprang from their car, ran to-
ward Copeland, and ﬁred multiple shots into his vehicle, kill-
ing him.
   The state charged Armﬁeld, Randall, and Nelson with
ﬁrst-degree murder. Armﬁeld and his codefendants
No. 18-3702                                                                 3

proceeded to trial before two juries—one jury for Armﬁeld
and Randall, the other for Nelson. The two trials, though sep-
arate, occurred simultaneously before the same judge, with
the juries and defendants shuﬄing in and out depending on
the evidence presented. 1
    No doubt this arrangement contributed to the mishap at
the center of this habeas petition. During deliberations, the
Armﬁeld/Randall jury requested a transcript of certain wit-
nesses’ testimony. The court, by mistake, tendered a trial tran-
script containing the prosecutor’s opening statements from
Nelson’s case. The Armﬁeld/Randall jury had not heard this
version. Therein, the prosecutor referenced a videotaped
statement from Nelson that purported to implicate all three
defendants in the murder:
        And, ladies and gentlemen, you’re also going to
        see a statement given to a Cook County assis-
        tant state’s attorney that was videotaped of
        [Nelson] confessing to shooting Al Copeland
        and laying out essentially the same facts that I
        just told you. You will see him tell you how he
        and his partners murdered Al Copeland in his
        own words.


    1  Trial courts sometimes employ this practice to increase efficiency.
Simultaneous trials can circumvent the need for duplicate presentation of
overlapping evidence. But their use does not come risk-free. Here, the trial
court’s confusion between two transcripts spawned years of postconvic-
tion litigation in state and federal court. Whatever resources the trial court
hoped to save were cancelled out long ago by the tax on judicial economy.
We take this opportunity to implore trial courts to exercise caution and
diligence when holding simultaneous trials. The mistake at the center of
this case was completely avoidable.
4                                                 No. 18-3702

Supp. App’x at 164.
    Neither this snippet nor Nelson’s confession were pre-
sented as evidence of Armﬁeld’s involvement. For that, the
state leaned primarily on eyewitness testimony rather than
physical evidence.
   Two witnesses placed Armﬁeld, Nelson, and Randall at
the 6:00 pm shooting scene. One of those witnesses actually
saw Randall pull the trigger and believed Armﬁeld acted as a
lookout.
    Grand jury testimony and a police statement from Ran-
dall’s sister revealed how the defendants obtained guns just
before they killed Copeland, though she recanted that story at
trial.
    Three more witnesses detailed the defendants’ involve-
ment in the fatal 9:00 pm shooting. Copeland’s girlfriend and
a bystander watched Armﬁeld and Nelson shoot Copeland.
The latter positively identiﬁed Armﬁeld and Nelson as the
shooters; he knew them from the neighborhood. Randall’s
girlfriend (the driver) told police and the grand jury Randall
instructed Armﬁeld and Nelson to shoot Copeland, and that
when Armﬁeld returned to the car, he admitted to ﬁring his
weapon. Like Randall’s sister, she recanted this account on
the stand.
   Finally, the state introduced evidence regarding a subse-
quent shooting in March 2005 involving Nelson, following
which police conﬁscated one of the ﬁrearms used in
Copeland’s murder. Armﬁeld played no part in this shooting.
    Neither Armﬁeld nor Randall put on a defense, and none
of the three defendants testiﬁed before the Armﬁeld/Randall
jury.
No. 18-3702                                                            5

   The jury convicted Armﬁeld of ﬁrst-degree murder. 2 He
received a sentence of 33 years’ imprisonment. Armﬁeld ap-
pealed on grounds that disclosing the reference to Nelson’s
confession deprived him of a fair trial, along the lines of Bru-
ton v. United States, 391 U.S. 123 (1968). The state appellate
court acknowledged the error in allowing Armﬁeld’s jury ac-
cess to opening statements from a separate trial. It nonetheless
held this error non-reversible and further determined it to be
harmless beyond a reasonable doubt. The Illinois Supreme
Court denied review.
    Armﬁeld next launched a state collateral attack on the con-
viction. The basis: his trial counsel provided ineﬀective assis-
tance in multiple respects, including by failing to move to ex-
clude testimony about the March 2005 shooting that did not
involve Armﬁeld. The state appellate court rejected his claim
for failure to satisfy prejudice under Strickland v. Washington,
466 U.S. 668 (1984). The Illinois Supreme Court denied re-
view.
    Armﬁeld ﬁled for federal habeas relief. The district court
concluded the state appellate court did not unreasonably ap-
ply Supreme Court precedent to Armﬁeld’s Confrontation
Clause claim or the related harmlessness analysis. Nor did the
state court’s prejudice determination unreasonably apply
Strickland. We granted Armﬁeld’s request for a certiﬁcate of
appealability on these two issues.




    2The jury was also asked to determine whether Armfield personally
discharged a firearm during the commission of the offense. The jury found
he did not.
6                                                 No. 18-3702

                        II. Discussion
    We review the district court’s denial of federal habeas re-
lief de novo, “but our inquiry is an otherwise narrow one.”
Schmidt v. Foster, 911 F.3d 469, 476 (7th Cir. 2018) (en banc).
    A federal court may grant habeas relief following an adju-
dication on the merits in state court only if that decision (1)
“was contrary to, or involved an unreasonable application of,
clearly established Federal law, as determined by the Su-
preme Court of the United States,” or (2) “was based on an
unreasonable determination of the facts in light of the evi-
dence presented in the State court proceeding.” 28 U.S.C.
§§ 2254(d)(1)–(2); Schmidt, 911 F.3d at 476–77.
    This standard is diﬃcult to meet. “Unreasonable means
more than incorrect.” Winﬁeld v. Dorethy, 956 F.3d 442, 451
(7th Cir. 2020). The inquiry is “whether the decision was un-
reasonably wrong under an objective standard.” Dassey v.
Dittmann, 877 F.3d 297, 302 (7th Cir. 2017) (en banc).
    On both Armﬁeld’s claims, the Illinois Appellate Court is-
sued the “last reasoned decision on the merits,” so we aﬀord
its analysis deference so long as that analysis is reasonable.
Gage v. Richardson, 978 F.3d 522, 529 (7th Cir. 2020). Habeas
relief is warranted only if Armﬁeld shows the state court’s de-
terminations were “so lacking in justiﬁcation that there was
an error well understood and comprehended in existing law
beyond any possibility for fairminded disagreement.” Har-
rington v. Richter, 562 U.S. 86, 103 (2011). Given this demand-
ing standard of review, we cannot award Armﬁeld the relief
he seeks.
No. 18-3702                                                     7

A. Confrontation Clause
    The Sixth Amendment’s Confrontation Clause guarantees
a criminal defendant the right to be confronted with the wit-
nesses against him, so that he may cross-examine their testi-
mony and allow the jury to weigh their credibility. Douglas v.
Alabama, 380 U.S. 415, 418–19 (1965).
   Armﬁeld’s jury received information that Nelson made a
videotaped statement implicating Armﬁeld in the murder. Yet
Nelson did not testify at Armﬁeld’s trial. This information
reached the jury as would an ex parte aﬃdavit or deposition,
thus depriving Armﬁeld of the opportunity to rebut Nelson
through cross-examination. Armﬁeld argues the disclosure
amounted to a violation of his constitutional rights and
should result in habeas relief.
    The state appellate court acknowledged the “unquestion-
abl[e] … error by the trial court.” Short App’x at 35. But it held
the error did not create a constitutional violation contem-
plated by Bruton v. United States, 391 U.S. 123 (1968). Armﬁeld
claims this ruling was contrary to and unreasonably applied
Supreme Court precedent, and that it rested on unreasonable
determinations of fact.
       i. Constitutional violation?
    In Bruton, at a joint trial for armed robbery, an investigator
testiﬁed to a codefendant’s confession that implicated peti-
tioner. 391 U.S. at 124. The codefendant did not testify. The
Court held the admission violated petitioner’s constitutional
right to cross-examine his codefendant. Id. at 126. This, de-
spite jury instructions prohibiting the confession’s considera-
tion toward determining petitioner’s guilt. The jury could not
8                                                          No. 18-3702

reasonably be expected to ignore the confession, which added
substantial strength to the prosecution’s case.
    The Bruton Court also placed great emphasis on the con-
fession being admitted into evidence; it was not merely para-
phrased through attorney statements or argument. Rather,
the jury received its entire substance, as was true in Douglas,
where the prosecutor read a codefendant’s confession into the
record “under the guise of cross-examination to refresh [the
codefendant’s] recollection” after the codefendant refused to
answer questions about the crime. 380 U.S. at 416. That con-
fession inculpated petitioner. Though reading the codefend-
ant’s confession did not technically qualify as testimony, do-
ing so risked the jury equating it with evidence and created
an inference that the codefendant actually made the state-
ment. The inference could not be tested on cross-examination
because the prosecutor was not himself a witness; nor could
the codefendant be cross-examined on a statement “imputed
to but not admitted by him.” Id. at 419. This procedure denied
petitioner his right of confrontation.
     The situation in Frazier v. Cupp, 394 U.S. 731 (1969), pre-
sented far less a threat to petitioner’s confrontation rights. 3 In
that case, the prosecutor summarized anticipated testimony
from petitioner’s codefendant (who had already pled guilty
to the same oﬀense) during opening statements. The sum-
mary itself “was not emphasized in any particular way,” but
it referenced a confession made by the codefendant. Id. at 733.
That testimony never materialized; the codefendant invoked
his right against self-incrimination when he took the stand.


    3 The state appellate court did not consider Frazier, but the district
court did.
No. 18-3702                                                    9

Even if it had, the statement “was not a vitally important part
of the prosecution’s case,” and the jury was instructed that
opening statements must not be considered as evidence. Id. at
735.
    These facts led the Frazier Court to conclude no constitu-
tional violation had occurred. In so holding, the Court re-
jected the same general argument Armﬁeld makes: the refer-
ence to his codefendant’s confession in opening statements—
albeit in Nelson’s trial, not his own—“placed the substance of
[Nelson’s] statement before the jury in a way that ‘may well
have been the equivalent in the jury’s mind of testimony.’” Id.
at 734 (quoting Douglas, 380 U.S. at 419).
    Resolving Armﬁeld’s Confrontation Clause challenge
boils down to determining on which side of the Bruton/Frazier
line his case falls.
    Armﬁeld maintains his conviction ﬂies in the face of Bru-
ton as well as analogous Supreme Court precedent addressing
the use of redacted codefendant confessions at joint trials. For
example, Armﬁeld argues while the summary of Nelson’s
confession did not mention Armﬁeld by name, that quasi re-
daction would still permit the jury to consider it against him.
The prosecutor’s summary stated “[Nelson] and his partners
murdered Al Copeland.” Having just sat through three days
of testimony corroborating the state’s theme that Armﬁeld,
Randall, and Nelson acted as a team, a juror at Armﬁeld’s trial
“need only lift his eyes to [Armﬁeld], sitting at counsel table,”
to ﬁgure out the identity of Nelson’s “partners.” Gray v. Mar-
yland, 523 U.S. 185, 193 (1998) (holding confession redactions
that obviously refer to defendant fall within Bruton’s protec-
tive rule); but see Richardson v. Marsh, 481 U.S. 200, 211 (1987)
(“[T]he Confrontation Clause is not violated by the admission
10                                                        No. 18-3702

of a nontestifying codefendant’s confession with a proper lim-
iting instruction when, as here, the confession is redacted to
eliminate not only the defendant’s name, but any reference to
his or her existence.”).
    Armﬁeld further distinguishes his case from Frazier by
claiming his jury received the substance of Nelson’s confes-
sion, i.e., how Nelson and his partners murdered Copeland.
Because his jurors had already heard testimony about the
murder’s details, Armﬁeld argues the disclosure of the fact
that Nelson confessed validated those facts in their minds.
   On the ﬂipside, Armﬁeld’s jury was not exposed to Nel-
son’s confession itself. The wayward transcript contained
only opening statements from Nelson’s trial; it did not include
evidence that Armﬁeld’s jurors did not observe.
    Moreover, the allusion to Nelson’s confession was generic
and ﬂeeting, occupying only seven lines of transcript text to-
ward the end of the prosecutor’s monologue. Nelson’s confes-
sion (and the fact that he gave one) played no part in the pros-
ecution’s case-in-chief against Armﬁeld. In addition, the trial
judge instructed Armﬁeld’s jury to consider only evidence in
the form of witness testimony, exhibits, and stipulations; the
judge then gave a clear follow-up instruction that opening
statements are not evidence. 4 These instructions did not pre-
sent the same concerns outlined by the Court in Bruton. See
Frazier, 394 U.S. at 736 (“Even if it is unreasonable to assume
that a jury can disregard a coconspirator’s statement when


     4Query whether the jury would interpret this second instruction to
prohibit treating opening statements from Nelson’s trial as evidence, or
whether that instruction carried such force at all. We need not answer
these questions given our holding.
No. 18-3702                                                    11

introduced against one of two joint defendants, it does not
seem at all remarkable to assume that the jury will ordinarily
be able to limit its consideration to the evidence introduced
during the trial.”).
    We need not answer whether the state appellate court un-
reasonably applied Supreme Court precedent or rested its de-
cision on an unreasonable interpretation of the facts when it
held the transcript mix-up caused no reversible constitutional
error. Even were Armﬁeld’s Confrontation Clause rights vio-
lated, any such violation was harmless.
       ii. Harmlessness
    Federal habeas relief “is appropriate only if the prosecu-
tion cannot demonstrate harmlessness.” Davis v. Ayala, 576
U.S. 257, 267 (2015). And Armﬁeld does not argue the jury’s
receipt of Nelson’s trial transcript constitutes “the rare type of
error” that overrides the harmlessness requirement. See id.
(citing Glebe v. Frost, 574 U.S. 21, 23 (2014)).
    Procedural posture determines how we assess harmless
error. Courts reviewing cases on direct appeal may ﬁnd a con-
stitutional violation harmless only if the error was “harmless
beyond a reasonable doubt.” Ayala, 576 U.S. at 267 (quoting
Chapman v. California, 386 U.S. 18, 24 (1967)). Collateral pro-
ceedings like this one require more from the habeas peti-
tioner. Armﬁeld is “not entitled to habeas relief based on trial
error unless [he] can establish that it resulted in ‘actual preju-
dice.’” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993). In other
words, relief is proper only if the federal court has “grave
doubt about whether a trial error of federal law had ‘substan-
tial and injurious eﬀect or inﬂuence in determining the jury’s
verdict.’” O’Neal v. McAninch, 513 U.S. 432, 436 (1995).
12                                                  No. 18-3702

    We employ Brecht’s “actual prejudice” test even if the state
appellate court reviewed the matter through Chapman’s harm-
less-beyond-a-reasonable-doubt lens. Jones v. Basinger, 635
F.3d 1030, 1052 (7th Cir. 2011); see also Ayala, 576 U.S. at 268–
70 (explaining the Brecht standard subsumes § 2254(d)’s re-
quirements when a federal habeas petitioner challenges the
state court’s Chapman ﬁnding). We employ a de novo review of
the entire record, asking “whether a properly instructed jury
would have arrived at the same verdict, absent the error.”
Czech v. Melvin, 904 F.3d 570, 577 (7th Cir. 2018).
    Note: harmless-error review is distinct from assessing
whether there was enough evidence at trial to support a ver-
dict. Jensen v. Clements, 800 F.3d 892, 902 (7th Cir. 2015). The
question here is whether the error “had or reasonably may be
taken to have had” a substantial inﬂuence on the jury’s deci-
sion. Kotteakos v. United States, 328 U.S. 750, 764 (1946). When
sizing up the state’s case, we look at the case’s overall
strength, not just the evidence in the state’s favor. Jensen, 800
F.3d at 906. For cases involving Confrontation Clause errors,
we examine factors like the importance of the disclosed state-
ments to the prosecution’s case, whether the disclosure was
cumulative, the presence of corroborating evidence, and the
extent of cross-examination permitted. Id. at 904.
    It’s obvious Armﬁeld had no chance to cross-examine Nel-
son (or anyone) about Nelson’s statement to police. The short
summary of Nelson’s confession can also be considered
mostly cumulative; the disclosed opening statement indicates
the confession “lay[s] out essentially the same facts” as those
making up the state’s theory against Armﬁeld. The summary
ﬁlled no gaps in the state’s evidence.
No. 18-3702                                                 13

   The bigger question here is what role, if any, the inadvert-
ent disclosure played in the government’s case. Based on the
detailed, consistent testimony from several independent wit-
nesses conﬁrming Armﬁeld’s involvement, we cannot con-
clude the disclosure of Nelson’s confession had or reasonably
may have had a substantial inﬂuence on the jury’s decision.
    Two separate witnesses placed all three defendants at the
6:00 pm shooting. Willie Williams spotted Nelson pushing
Randall in a wheelchair. Williams knew both men from the
neighborhood. He watched as Nelson handed Randall a pis-
tol. He saw Randall open ﬁre on a gray Chevrolet. Williams
also noticed a third man, later identiﬁed as Armﬁeld, standing
in a nearby alley. To Williams, it seemed Armﬁeld was acting
as a lookout.
    Yakirah Robinson was driving her own car close to the
gray Chevrolet. She saw Randall in a wheelchair with Nelson
standing behind him. She saw Armﬁeld nearby, too. She
heard close-range gunshots and sped oﬀ without seeing who
ﬁred them. When she reached safety, Robinson noticed her
car had been struck by at least one bullet. She made a police
report and watched as Al Copeland spoke with law enforce-
ment. His vehicle, a gray Chevrolet Cavalier, had also been
shot.
    Three hours later (around 9:00 pm) and a few blocks from
the ﬁrst shooting, Calshaun Vinson observed Copeland driv-
ing away from a restaurant. Vinson had known Copeland
since childhood. Vinson also saw all three defendants in a
black car. He could see Randall in the front passenger seat
with Nelson and Armﬁeld in the rear. He could tell Randall’s
girlfriend, Ayeshia Floyd, was driving. Vinson knew the three
defendants.
14                                                No. 18-3702

    The vehicle in which Vinson was riding came to a stop.
From there, he could see Copeland’s car approach a nearby
intersection. Vinson watched Armﬁeld and Nelson exit the
black car and run toward the intersection. He saw them shoot
at Copeland’s car.
    Copeland had just dropped oﬀ Kawana Jenkins and her
three children at Jenkins’s home. As Copeland drove away,
Jenkins saw a young man ﬂag him down. She saw Copeland
open his car door. She saw the young man open ﬁre on
Copeland. She saw Copeland accelerate away, but as he
reached an intersection, another individual emerged and be-
gan shooting at Copeland. Copeland crashed. Jenkins ran to
his car and found him slumped over.
   The assailants shot Copeland ﬁve times. He died before
reaching the hospital.
   Physical evidence collected from the murder scene sup-
ported this two-shooter narrative. Investigators found bullet
fragments and spent cartridge cases of two diﬀerent calibers,
9mm and .40 caliber, ﬁred from two diﬀerent guns. The spent
cases were found at diﬀerent positions; the 9mm cases were
grouped in the middle of the street, and the .40-caliber cases
were grouped several addresses away, on the sidewalk.
   In March 2005, Floyd gave a statement to investigators
about Copeland’s murder and testiﬁed before a grand jury.
With Floyd on the stand at trial, the state introduced her
grand jury testimony for impeachment purposes. Floyd told
the grand jury that, around 9:00 pm on August 17, 2004, she
was driving a car with Randall in the front passenger seat and
Nelson and Armﬁeld in the rear.
No. 18-3702                                                    15

    Floyd stated, after Randall spotted Copeland, he called his
sister and asked her to retrieve a hooded sweatshirt and some
urine bags 5 from his house. Floyd drove the trio to Randall’s
home. There, Randall’s sister, Sinquis Prosper, brought the re-
quested items to the car. Floyd observed Randall’s sister cra-
dling the sweatshirt with two hands.
   Floyd informed the grand jury she then drove the defend-
ants to the vicinity of Jenkins’ home, where Randall watched
Copeland drop oﬀ Jenkins and her children. Floyd witnessed
Randall instruct Armﬁeld and Nelson to “take care of busi-
ness.” Floyd understood this to mean Armﬁeld and Nelson
should shoot Copeland.
   Armﬁeld and Nelson exited the vehicle and headed to-
ward Copeland. Floyd heard several gunshots and then saw
Armﬁeld and Nelson running back to her car. Armﬁeld had a
gun in his hand and Nelson was holding his side as if carrying
a gun. They got back in Floyd’s car. Armﬁeld, complaining
about Nelson’s hesitancy, exclaimed: “[He] didn’t want to
shoot until I started to shoot.”
    Prosper testiﬁed at trial, too. She attested to the phone call
and visit from her brother occurring shortly before 9:00 pm
on August 17, 2004. She also conﬁrmed Randall arrived in a
car driven by Floyd, with Armﬁeld and Nelson sitting in the
rear. She gave Randall the requested sweatshirt and urine
bags. Prosper told police and the grand jury the sweatshirt
contained hard, heavy objects in its pockets. Though Prosper
did not look inside the pockets, she believed they contained
guns; she knew Randall kept guns in the house. The state


   5   For Randall’s medical condition. He is paralyzed.
16                                                   No. 18-3702

introduced Prosper’s police statement and grand jury testi-
mony for impeachment purposes.
    Despite these accounts, the prosecution’s case against
Armﬁeld did not go unchallenged. No physical evidence tied
Armﬁeld to either the 6:00 pm or the 9:00 pm shooting. No
suitable latent ﬁngerprints were left on any of the cartridge
cases found at the murder scene. Police did conﬁscate a 9mm
pistol after responding to a March 2005 shooting involving
Armﬁeld’s codefendant, Nelson (more on that, below). Alt-
hough forensic analysis matched that gun to the 9mm car-
tridge cases recovered from the murder scene, Armﬁeld had
nothing to do with the events surrounding the pistol’s conﬁs-
cation.
    The state’s witnesses had their share of credibility issues.
Williams did not identify Armﬁeld at the scene until he
picked Armﬁeld from a police photo lineup in April 2005—a
full eight months after the shooting. Nor did he even recog-
nize Armﬁeld in the courtroom at trial. Williams also admit-
ted to testifying while on heroin.
   Vinson spoke to police the night of Copeland’s murder,
but he did not provide his full account until being charged
with a felony ﬁrearm oﬀense in March 2005. He received no
promises for cooperating yet his gun charge was dismissed.
    Prosper and Floyd each recanted at trial and told the jury
they had been threatened by police to lie. Prosper testiﬁed the
police and a state’s attorney instructed her to falsely claim she
felt heavy, hard objects in the sweatshirt, or else face jail. She
claimed the entirety of her grand jury testimony was fabri-
cated other than the fact that she delivered urine bags and a
sweatshirt to her brother on August 17, 2004.
No. 18-3702                                                      17

    Floyd stated police gave her a bogus series of events to
memorize and regurgitate before the grand jury. She pur-
ported to comply only after investigators threatened her with
a ﬁrst-degree murder charge and 12 years’ imprisonment on
three unrelated drug counts. Per Floyd’s revised story, she
and the three defendants spent the day Copeland died driv-
ing around smoking marijuana. Floyd conﬁrmed the encoun-
ter with Prosper involving urine bags and a sweatshirt, but
she denied everything else she had told police regarding
Copeland’s murder. She claimed those additional events did
not happen. She also testiﬁed she could not remember what
she told the grand jury, adding it was all a lie anyway.
    Floyd and Prosper’s claims of coercion conﬂicted with
their grand jury testimony, in which they stated no promises
or threats had been made in connection with their willingness
to talk with investigators. The government also put on wit-
nesses who denied Prosper and Floyd’s accusations of threats
from law enforcement. The jurors had the opportunity to
weigh those rebuttals against the allegations. They knew of
Prosper and Floyd’s close relationships with Randall and
could infer from them a motive to protect him. They also
heard a portion of Floyd’s grand jury testimony in which she
explained Randall abused her and she was scared he could
have her harmed or killed.
    Armﬁeld contends the ﬂaws in the state’s case made the
question of his guilt a razor-thin call. The jury, after all, delib-
erated for nearly fourteen hours. At one point the jurors in-
formed the judge they reached an impasse and had to be in-
structed to keep deliberating. He also points to the jury’s con-
clusion that he did not ﬁre a weapon during the murder as
proof that it rejected evidence to the contrary, such as Vinson
18                                                   No. 18-3702

and Floyd’s accounts. Since the jury discredited those key wit-
nesses, there was little left of the prosecution’s case and the
disclosed opening statements from Nelson’s trial must have
tipped the scale against him, he claims.
    We disagree. First, that the jury determined Armﬁeld did
not discharge a weapon does not mean the jury rejected
Vinson and Floyd’s testimony entirely. Nor does the special
verdict bear on Armﬁeld’s guilt for ﬁrst-degree murder be-
cause he still faced accomplice liability. The jury found him
guilty of that crime; he participated directly in bringing about
Copeland’s death. In other words, even if the jury discounted
testimony that Armﬁeld himself ﬁred at Copeland, that does
not elevate the disclosed summary of Nelson’s confession au-
tomatically (or at all); the special verdict does not tell us
whether the disclosure had a “substantial and injurious” in-
ﬂuence on the jury’s ability to ﬁnd Armﬁeld guilty of murder.
     More signiﬁcant is the weight of evidence against Arm-
ﬁeld. Multiple unconnected witnesses corroborated the
state’s theory: Armﬁeld acted as part of a three-man crew that
tried to kill Copeland once, failed, tried again only hours later,
and succeeded. Two bystanders placed him, along with Nel-
son and Randall, at the scene of the 6:00 pm attempt on
Copeland’s life. Two more witnesses—one bystander and one
accomplice—conﬁrmed Armﬁeld and Nelson’s roles as trig-
ger men in the 9:00 pm shooting and additionally placed Ran-
dall at the scene. Physical evidence and an additional witness
supported the two-shooter theory. Another witness identiﬁed
all three men together, only minutes before the fatal shooting,
when delivering them a sweatshirt containing what she be-
lieved to be guns. For all their personal credibility baggage,
the witnesses’ narratives were consistent in substance and
No. 18-3702                                                 19

detail. Vinson’s testimony and Floyd’s grand jury statements
were especially damning.
    The trial evidence alone spanned almost 450 pages of tran-
script. Not once did the state discuss or even hint at Nelson’s
confession. Only during deliberations was Armﬁeld’s jury ex-
posed to a summary of Nelson’s confession—a summary last-
ing two sentences, made during opening statements (not evi-
dence) in another trial, that revealed no new details about the
murder. Review of the entire record leaves us with no “grave
doubt” about harmlessness. The disclosure was inconsequen-
tial next to the evidence, and a “properly instructed jury
would have arrived at the same verdict” absent the disclo-
sure. Czech, 904 F.3d at 577. Armﬁeld’s Confrontation Clause
claim warrants no habeas relief.
B. Ineﬀective Assistance of Counsel
    Armﬁeld also maintains he received ineﬀective assistance
of counsel because his trial attorney did not move to exclude
evidence concerning a shooting that happened in March 2005.
Armﬁeld raised this claim in a collateral postconviction pro-
ceeding. The state appellate court denied him relief. Armﬁeld
now insists the state court unreasonably applied Strickland in
concluding trial counsel’s error did not prejudice his case.
    At trial, Tykima Walker testiﬁed that on March 18, 2005,
she drove her two children to the Cook County jail to visit one
of the children’s fathers. Three men in another vehicle, a
Grand Prix, followed her. She identiﬁed one of them as Nel-
son. At some point along the way, they began shooting at her
car. When Walker arrived at the jail, Nelson and another of
the Grand Prix occupants exited their car and followed her
inside.
20                                                    No. 18-3702

    Oﬃcer Frank Ramaglia responded to reports of a person
with a gun in a white Grand Prix. He located the Grand Prix,
parked. At this point, only one individual remained in the car:
a Calvin Armﬁeld—not our petitioner, Russell Armﬁeld.
Ramaglia testiﬁed he placed Calvin Armﬁeld in custody and
retrieved three ﬁrearms from the car: a .380-caliber machine
pistol; a .40-caliber pistol; and a 9mm pistol. Forensic ballistics
analysis determined the 9mm pistol had been used in
Copeland’s murder. The jury viewed all three guns while the
prosecutor had Ramaglia verify chain of custody.
    Strickland v. Washington provides the clearly established
federal law for Armﬁeld’s ineﬀective assistance of counsel
claim. 466 U.S. 668 (1984). Pursuant to Strickland, Armﬁeld
must show (1) counsel’s performance “fell below an objective
standard of reasonableness,” and (2) “there is a reasonable
probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been diﬀerent.” Id. at 688,
694. Failure to prove either deﬁcient performance or prejudice
defeats a petitioner’s claim. Winﬁeld, 956 F.3d at 452.
   For prejudice, a reasonable probability is one “suﬃcient to
undermine conﬁdence in the outcome.” Strickland, 466 U.S. at
694. The “likelihood of a diﬀerent result must be substantial,
not just conceivable.” Richter, 562 U.S. at 112.
   The state appellate court did not address whether trial
counsel performed deﬁciently under Strickland’s ﬁrst prong.
We need not address performance either if resolving the claim
on prejudice will do. McNary v. Lemke, 708 F.3d 905, 914 (7th
Cir. 2013). But the state court indeed assessed prejudice, and
our review is “doubly” deferential at this stage. Richter, 562
U.S. at 105.
No. 18-3702                                                 21

   Here, even if counsel’s failure to object was sub-standard,
that failure did not prejudice Armﬁeld’s case.
   As with Armﬁeld’s brieﬁng of harmlessness, much of his
argument for prejudice rests on his view that the state brought
a weak case against him. See Strickland, 466 U.S. at 696 (“[A]
verdict … weakly supported by the record is more likely to
have been aﬀected by errors than one with overwhelming rec-
ord support.”). Granted, the state’s evidence against Armﬁeld
was not one-sided, but it was both robust and compelling. We
discussed the evidence’s strength (and shortcomings) in the
preceding section and need not repeat ourselves.
    In addition, Armﬁeld highlights the Illinois Appellate
Court’s adoption of its earlier assessment of Armﬁeld’s case
on direct appeal. On direct appeal, the state court incorrectly
determined police recovered the 9mm pistol used in
Copeland’s murder from petitioner’s car, not that of Calvin
Armﬁeld. Armﬁeld argues this mistake constitutes an unrea-
sonable determination of fact that should result in habeas re-
lief.
    But nothing indicates the jury made that same mistake.
Early on in closing arguments, while referring to Armﬁeld
and Randall, the prosecutor said “they” are so bold as to shoot
up the area around the Cook County jail. That was technically
incorrect; only Nelson took part in the shooting near the jail.
Armﬁeld and Randall had nothing to do with it. The misstate-
ment, however, was minor, and we can ﬁnd no prejudice re-
sulting from it. Indeed, the prosecutor made sure to include
Calvin Armﬁeld’s ﬁrst name when later getting into the par-
ticulars of the March 2005 shooting, distinguishing that indi-
vidual from petitioner. At one point, the prosecutor began to
refer to Calvin Armﬁeld as petitioner’s brother. Defense
22                                                 No. 18-3702

counsel objected and the judge sustained the objection, ex-
plaining, “There is no testimony about what relation the one
bore to the other.” Supp. App’x at 574. Given this context,
there was little room for the jury to confuse the two. Nor was
the jury likely to associate the .380- and .40-caliber guns re-
covered in March 2005 with Copeland’s murder. Nothing
linked those weapons to the fatal August 2004 shooting in any
way, and the jury’s exposure to them was momentary and
procedural at most.
    Relatedly, Armﬁeld implies trial counsel’s failure to object
allowed the state to unfairly lump him in with “superpreda-
tors” brazen enough to shoot up an area with heavy law en-
forcement presence near the jail and courthouse. The prose-
cution didn’t need to reference the March 2005 shooting for
the jury to draw that conclusion. Armﬁeld ﬁt the bill thanks
to his role in two shootings on the same day on the public
streets of the same neighborhood.
   The state appellate court did not apply Strickland’s preju-
dice test unreasonably. Considering the strength of the pros-
ecution’s evidence against the secondary value added by the
March 2005 shooting, there exists no substantial likelihood of
a diﬀerent result here.
                       III. Conclusion
    The Illinois Appellate Court reviewed Armﬁeld’s convic-
tion twice: once on direct appeal (his Confrontation Clause
challenge), and again through collateral proceedings (his in-
eﬀective assistance of counsel challenge). In neither instance
did the state court resort to an unreasonable analysis that
would permit federal habeas relief. The state’s case against
Armﬁeld was strong, with multiple, independent witnesses
No. 18-3702                                             23

swearing to the same events and implicating him as a key
player in Al Copeland’s murder. Thus, Armﬁeld cannot over-
come harmlessness or make a showing of prejudice, as re-
quired for his two claims. The district court’s judgment is
AFFIRMED.